Memorandum. The order of the Appellate Division should be reversed, without costs, and the proceedings remitted to Special Term with directions to dismiss the petition upon the ground that enactment of the Town of Vestal Local Law No. 3 (1968) has rendered the issues herein moot, inasmuch as the petitioner-respondent acquired no rights solely from the issuance of the permit to it which survived the change in the applicable law (see Rice v. Van Vranken, 225 App. Div. 179, affd. 255 N. Y. 541; Matter of Poczatek v. Zoning Bd. of Appeals of Town of Huntington, 26 A D 2d 556). The new 1968 ordinance ds valid (Matter of Epstein v. Weisser, 278 App. Div. 668, affd. 302 N. Y. 916; cf. Matter of Concordia Collegiate Inst. v. Miller, 301 N. Y. 189, 195-196).
Chief Judge Fuld and Judges Burke, Soileppi, Bergan, Breitel and Jasen concur; Judge Keating taking no part.
Order reversed, without costs, and matter remitted to Special Term for further proceedings in accordance with the memorandum herein.